Requestor:   David J. Gilmartin, Esq., Village Attorney Village of Southampton 23 Main Street Southampton, New York 11968-4899
Written by:  James D. Cole, Assistant Attorney General
You have asked whether there is authority for a village to regulate a private display of fireworks.
The Penal Law makes it an offense to sell, possess or use any fireworks. Penal Law § 270.00(2). There is a broad definition of "fireworks" for purposes of this provision. Id., § 270.00(1). The statute establishes limited exceptions to the prohibition which do not appear to be relevant to the facts described in your letter.
Section 405 of the Penal Law authorizes the public display of fireworks by permit. Under this provision, the licensing authority of a local government may grant permits to designated entities that have filed applications required by law. Id., § 405.00(1), (2). Permits must include certain conditions and may be issued only after the filing of an adequate bond. Id., § 405.00(3), (4).
We have concluded that section 405 preempts local legislation with respect to the regulation of fireworks displays. 1984 Op Atty Gen (Inf) 104. We found, with the exception of local regulation of fireworks in relation to television broadcasts, that the Legislature intended to establish exclusive State regulation of the display of fireworks. Ibid. The intent was to permit only public display under uniform State-wide standards. Ibid.
Thus, the Penal Law authorizes the issuance of permits by local governments only for the public display of fireworks. A private display would remain unlawful under section 207 of the Penal Law.
We conclude that a local government may not authorize and regulate the private display of fireworks.
The Attorney General is authorized to render formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.